Citation Nr: 0618008	
Decision Date: 06/20/06    Archive Date: 06/27/06

DOCKET NO.  05-02 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel




INTRODUCTION

The veteran served on active duty in the United States Army 
from October 1944 to August 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio which denied the veteran's claims of 
entitlement to service connection for bilateral hearing loss 
and tinnitus.  The veteran filed a notice of disagreement in 
regards to the December 2003 rating decision and requested 
review by a decision review officer (DRO).  The DRO conducted 
a 
de novo review of the claims and confirmed the RO's findings 
in a December 2004 statement of the case (SOC).  The appeal 
was perfected with the timely submission of the veteran's 
substantive appeal (VA Form 9) in January 2003.

The veteran requested an informal conference with a DRO at 
the RO in March 2005.  After reviewing the evidence on her 
own prior to the hearing date, the DRO inquired as to whether 
instead of having a hearing the veteran would wanted claims 
folder to be sent for another VA opinion that took into 
account recently-submitted evidence.  The veteran indicated 
through his representative that he wanted another VA opinion 
in lieu of a hearing.  Such was accomplished in March 2005.  
An April 2005 supplemental statement of the case (SSOC) 
continued to deny the veteran's claims.

In June 2006, a motion to advance this case on the Board's 
docket due to the veteran's advanced age was granted.  See 
38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900 (2005).


FINDINGS OF FACT

1.  The competent medical evidence of record does not support 
a finding that a relationship exists between the veteran's 
bilateral hearing loss and his military service.

2.  The competent medical evidence of record does not support 
a finding that a relationship exists between the veteran's 
tinnitus and his military service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active military service and may not be so presumed.  
38 U.S.C.A. §§ 1110, 1101, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2005).

3.  Tinnitus was not incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision on the issues on appeal.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.



Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2005).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claims.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  The Board 
observes that the veteran was informed of the evidentiary 
requirements for service connection in the December 2004 SOC.  

Crucially, the veteran was informed of VA's duty to assist 
him in the development of his claims in a letter from the RO 
dated May 13, 2003, whereby the veteran was advised of the 
provisions relating to the VCAA.  

Specifically, the veteran was advised in the VCAA letter that 
VA is responsible for obtaining relevant records from any 
Federal agency, including any VA medical records.  The letter 
informed the veteran that his DD Form 214 and service medical 
records had been requested, but asked if he had original 
copies of such records to please submit them.  With respect 
to private treatment records, the May 2003 VCAA letter 
requested that the veteran complete VA Form 21-4142, 
Authorization and Consent to Release Information to the 
Department of Veterans affairs, so that VA could obtain 
private records on his behalf, or in the alternative he could 
submit these records himself.  The letter further emphasized: 
"You must give us enough information about these records so 
that we can request them from the person or agency who has 
them.  It's still your responsibility to support your claim 
with appropriate evidence." [Emphasis in original].  The 
veteran was informed in a follow-up October 2003 letter that 
records from Drs. F., T. and O. had been requested on his 
behalf.  The follow-up letter also informed him that a VA 
examination was being scheduled in the near future [such was 
accomplished in October 2003], and that he would be informed 
at a later time as to where and when to report.  

The Board notes that the May 2003 VCAA letter specifically 
requested of the veteran: "Tell us about any additional 
information or evidence that you want us to try to get for 
you."  This request complies with the requirements of 38 
C.F.R. § 3.159 (b) in that it informed the veteran that he 
could submit or identify evidence other than what was 
specifically requested by the RO.  

Finally, there has been a significant recent Court decision 
concerning the VCAA.  In Dingess v. Nicholson, 19 Vet. App. 
473 (2006), the Court observed that a claim of entitlement to 
service connection consists of five elements:  (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1), veteran status, is not at issue.  
Moreover, elements (4) and (5), degree of disability and 
effective date, are rendered moot via the RO's denial of 
service connection for the veteran's claimed bilateral 
hearing loss and tinnitus.  In other words, any lack 
advisement as to those two elements is meaningless, because a 
disability rating and effective date were not assigned.  The 
veteran's claims of entitlement to service connection were 
denied based on element (3), connection between the veteran's 
service and the claimed disabilities.  As explained above, he 
has received proper VCAA notice as to his obligations, and 
those of VA, with respect to that crucial element.  

Because as discussed below the Board is denying the veteran's 
claims, elements (4) and (5) remain moot.

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].



Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claims.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claims.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  In particular, the RO has obtained 
reports of private treatment of the veteran, which will be 
discussed below.  Additionally, the veteran was provided with 
a VA audio examination in October 2003, the results of which 
will be discussed below.  The report of the audio examination 
reflects that the examiner recorded the veteran's past 
medical history, noted his current complaints, conducted an 
appropriate audiological examination and rendered appropriate 
diagnoses and opinions.  A second VA nexus opinion was 
obtained in March 2005 pursuant to the agreement reached 
between the DRO and the veteran in lieu of his Informal 
Conference hearing.

Accordingly, the Board finds that under the circumstances of 
this case, the VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the veteran's 
behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2005).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claims.  He 
has been ably represented by his service organization, who 
most recently filed an Informal Hearing Presentation dated 
May 5, 2006 and successfully requested that the veteran's 
claim be advanced on the docket.  As detailed above, the 
veteran initially requested a DRO hearing on his claims, but 
this request was forgone for the acquisition of another VA 
nexus opinion.

Accordingly, the Board will proceed to a decision on the 
merits as to the issues on appeal.

Pertinent law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2005).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection - hearing loss

For certain chronic disorders, including sensorineural 
hearing loss, service connection may be granted if the 
disease becomes manifest to a compensable degree within one 
year following separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures threshold hearing 
levels (in decibels) over a range of frequencies (in Hertz).  
See Hensley v. Brown, 5 Vet. App. 155, 158 (1993).

The determination of whether a veteran has a disability based 
on hearing loss is governed by 38 C.F.R. § 3.385 (2005).  For 
the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2005).

When audiometric test results at a veteran's separation from 
service do not meet the regulatory requirements for 
establishing a "disability" at that time, he or she may 
nevertheless establish service connection for a current 
hearing disability by submitting evidence that the current 
disability is causally related to service.  
See Hensley, supra.

Combat status

Pursuant to 38 U.S.C.A. § 1154(b) (West 2002), with respect 
to combat veterans, "[VA] shall accept as sufficient proof 
of service-connection . . . satisfactory lay or other 
evidence of service incurrence or aggravation of such injury 
or disease, if consistent with the circumstances, conditions 
and hardships of such service . . . Service-connection of 
such injury or disease may be rebutted by clear and 
convincing evidence to the contrary."  See also 38 C.F.R. § 
3.304(d) (2005).

However, the Court has further held that 38 U.S.C.A. § 
1154(b) can be used only to provide a factual basis upon 
which a determination could be made that a particular disease 
or injury was incurred or aggravated in service, not to link 
the claimed disorder etiologically to the current disorder.  
See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  
Section 1154(b) does not establish service connection for a 
combat veteran; it aids him by relaxing the adjudicative 
evidentiary requirements for determining what happened in 
service.  A veteran must still generally establish his claim 
by competent medical evidence tending to show a current 
disability and a nexus between that disability and those 
service events.  See Gregory v. Brown, 8 Vet. App. 563, 567 
(1996).  In Kessel v. West, 13 Vet. App. 9 (1999), the Court 
affirmed that the 38 U.S.C.A. § 1154(b) presumption only 
relates to the question of service incurrence, it does not 
relate to questions of whether the veteran has a current 
disability or whether there was a nexus between the in- 
service event and the current disability.

Analysis

As noted above, in order for service connection to be 
granted, three elements must be present:  (1) a current 
disability; (2) in-service incurrence of disease or injury; 
and (3) medical nexus.  See Hickson, supra.  

In this case, it is undisputed that the veteran now has 
bilateral hearing loss and tinnitus, which is evidenced by 
October 2003 VA audiological examination findings.  Hickson 
element (1) is therefore satisfied for the veteran's claims.

With respect to Hickson element (2), in-service incurrence of 
disease or injury, the Board finds that the veteran did 
engage in combat with the enemy within the meaning of 38 
U.S.C.A. § 1154(b) (West 2002).  The veteran's presence in 
the Asian Pacific Theater during World War II is not 
disputed, and his military occupational specialty was 
cannoneer for a period of six months.  Additionally, the 
veteran stated his "battery fired probably thousands of 
rounds of high explosives against the Japanese enemy."  See 
the May 2006 Informal Hearing Presentation, page 7.  

The Court has held that VA cannot ignore a veteran's 
testimony simply because the veteran is an interested party.  
Personal interest may, however, affect the credibility of the 
evidence.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991).  The Board has examined the claims folder and found 
no evidence that would question the veracity of the veteran's 
statements regarding his combat status.  Accordingly, based 
on the veteran's MOS and assertions of firing upon the enemy, 
the combat presumption has been established.  See VAOPGCPREC 
12-99, supra.  Hickson element (2) is therefore satisfied.

With respect to crucial Hickson element (3), medical nexus, 
however, the claim fails.  The record contains the October 
2003 VA medical examination report, in which the examiner 
found that "it is not at least as likely as not that the 
tinnitus is related to exposures and duties while in 
service" and "it is not at least as likely as not that the 
hearing loss is related to exposures and duties while in 
service."  In the March 2005 addendum to her original 
opinion, the examiner pointed to the veteran's significant 
amount of post-service noise exposure (60 years of farming) 
and lack of ear symptomatology for almost five decades after 
service as the rationale behind her opinion.

The Board assigns this medical opinion great probative 
weight.  It was provided by a medical professional who 
actually examined the veteran, as well as reviewed his VA 
claims folder.  In addition, the examiner gave a detailed 
rationale for her opinion.  See Bloom v. West, 12 Vet. App. 
185, 187 (1999).  Moreover, the opinion is congruent with the 
veteran's medical history, which was pertinently negative for 
ear symptomatology for over five decades after service.

There is no competent medical evidence to the contrary.  The 
Board again notes that the provisions of 38 U.S.C.A. 1154(b) 
only provide an evidentiary presumption concerning events in 
service; they do not provide a substitute for evidence of a 
causal nexus between a combat service injury or disease and a 
current disability, or the continuation of symptoms 
subsequent to service.  See Wade v. West, 11 Vet. App. 302, 
305 (1999), as well as Libertine, Gregory and Kessel, all 
supra.
  
The only other evidence of record which contradicts this 
medical opinion is that of the veteran himself and his 
representative.  To the extent that the veteran and his 
representative contend that his current hearing loss and 
tinnitus are related to his military service, it is now well 
established that lay persons without medical training, such 
as the veteran and his representative, are not competent to 
comment on medical matters such as date of onset or cause of 
a disability, or in the representative's case how medical 
professionals should weigh medical evidence in rendering 
opinions.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992); see also 38 C.F.R. § 3.159 (a)(1) [competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions].  The statements of the 
veteran and his representative offered in support of his 
claims are not competent medical evidence and do not serve to 
establish a medical nexus.

The veteran's representative specifically argues that the VA 
examiner did not properly weigh the evidence in rendering her 
nexus opinion.  See the May 2006 Informal Hearing 
Presentation, page 9.  However, as noted immediately above, 
the examiner's opinion is consistent with the objective 
medical evidence of record.  In essence the veteran's 
representative would assign to the VA examiner the role of 
finder of fact.  This is the Board's role.  The examiner's 
function is to render a medical pinion based on review of the 
record and examination of the veteran.  This the examiner in 
fact did.

The veteran's representative also raised the contention that 
the veteran had hearing loss on a continuous basis since 
service and that the provisions of 38 C.F.R. 
§ 3.303(b), relating to chronicity and continuity of 
symptomatology, are applicable.

In Savage v. Gober, 10 Vet. App. 488 (1997), the Court noted 
that while the concept of continuity of symptomatology 
focuses on continuity of symptoms, not treatment, the lack of 
evidence of treatment may bear upon the credibility of the 
evidence of continuity.  In this case, the veteran's hearing 
acuity was normal at the time of his separation from service 
in 1946.  The first notation of hearing loss in the medical 
evidence of record is not until October 2003, almost 60 years 
after service.
Thus, the record here discloses a span of nearly 60 years 
without any clinical evidence to support the assertion of a 
continuity of hearing loss.  The fact that the clinical 
evidence record does not provide support for the veteran's 
contentions that he experienced continuous hearing loss since 
service is highly probative evidence against the claim.  See 
Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).  

In Voerth v. West, 13 Vet. App. 117, 120-1 (1999), the Court 
held that in order to award service connection 38 C.F.R. § 
3.303(b), there must be medical evidence on file 
demonstrating a relationship between the veteran's current 
disability and the claimed continuous symptomatology, unless 
such a relationship is one as to which a lay person's 
observation is competent.  Such evidence is lacking in this 
case.  Continuity of symptomatology after service is 
therefore not demonstrated.

Accordingly, the Board finds that Hickson element (3) is not 
met, and the claims fail on this basis.

Conclusion

In sum, for the reasons and bases expressed above the Board 
finds that the preponderance of the evidence is against the 
veteran's claims of entitlement to service connection for 
bilateral hearing loss and tinnitus.  Therefore, contrary to 
the assertions of the veteran's representative, the benefit 
of the doubt rule is not for application because the evidence 
is not in relative equipoise.  The benefits sought on appeal 
are accordingly denied.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


